IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


COMMONWEALTH OF PENSYLVANIA,                  : No. 26 MAL 2015
                                              :
                      Respondent              : Petition for Allowance of Appeal from the
                                              : Unpublished Order of the Superior Court
                                              :
              v.                              :
                                              :
                                              :
HARVEY ELWOOD DEMMITT, JR.,                   :
                                              :
                      Cross Petitioner        :

                                          ORDER


PER CURIAM                                               DECIDED: July 28, 2015
       AND NOW, this 28th day of July, 2015, the Petition for Allowance of Appeal is

GRANTED, and the Superior Court’s Order is VACATED. In ordering a new trial, the

Superior Court failed to address Petitioner’s first two issues on appeal to that court — a

challenge to the sufficiency of the evidence, and a constitutional challenge to the implicated

statute — which, if meritorious, may warrant Petitioner’s discharge.        Accordingly, the

matter is REMANDED to the Superior Court to address the above two issues before

addressing, if necessary, the remaining issues raised before it.